Detailed Action

Notice of Pre-AIA  or AIA  Status

1.	This office action is in response to applicant’s pre-appeal review dated 4-23-21 and pre-appeal review decision dated 6-1-21 and this office action is a non-final rejection.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-5, 10, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2018/0273260 to Lin in view of U.S. Patent No. 5,244,113 to Stymiest.
Referring to claims 1 and 21, Lin discloses a lid configured to engage with a container, the lid – at 200 such as at 231-260, comprising, an upper surface including an outer annular collar region – see outer collar proximate 240,241 in figure 2, circumscribing an inner drain region – see structure at 240-242 disposed inward of outer collar in figure 2, a lower surface – see lower portions of 240-242 and outer portions of 250 and 260 in figure 2, wherein the inner drain region includes a recess – see at 242,250, wherein the recess comprises an elevation below a lowest elevation of the outer annular collar region – see at 250 in figure 2, wherein the inner drain region includes a drain hole – at 241, wherein the recess includes a plurality of recess holes – see at 250 in figure 2, and wherein the drain hole and the plurality of recess holes extend from the upper surface through to the lower surface – see figure 2, to allow fluid flow from the upper surface to the lower surface without disengaging the lid from the container when filling the container with liquid – see figures 1-4 and paragraphs [0030] and [0031], and to allow fluid flow from the lower surface to the upper surface without disengaging the lid from the container when draining liquid out of the container – see at least via 241,440 as seen in figures 1-4 and paragraph [0026] thru [0031]. Lin does not disclose the inner drain region includes a plurality of drain holes. Stymiest does disclose a lid with an inner drain region that includes a plurality of drain holes – see at 25,27 in figures 5-6 and 11. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Lin and add the plurality of drain holes of Stymiest, so as to yield the predictable result of ensuring quick and efficient flow of liquid from the device while preventing unwanted materials from flowing through the drain holes during use. Specific to claim 21, Lin as modified by Stymiest further discloses a container – see figure 4 of Lin, and the lid of claim 1 – see as detailed earlier, wherein the container and the lid are configured to engage with each other – see figure 4 of Lin. 

Referring to claim 3, Lin as modified by Stymiest further discloses the recess comprises a cylindrical shape – see at 250 in figure 2 of Lin. Lin as modified by Stymiest does not disclose the recess has a tapered cylindrical shape. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Lin as modified by Dart et al. and make the recess any desired shape including the claimed tapered cylindrical shape, so as to yield the predictable result of ensuring proper liquid flow through the device as desired. 
Referring to claim 4, Lin as modified by Stymiest further discloses an outer perimeter of the lid includes a plurality of motion-preventing segments – see at 243 and gripping elements in figure 2 of Lin.
Referring to claim 5, Lin as modified by Stymiest further discloses the lid includes a plurality of upwardly-projecting legs – see at 210,220,230 in figure 2 of Lin.
Referring to claim 10, Lin as modified by Stymiest further discloses a band on an outer perimeter of the lid extending downwardly from the lid – see at 43 in figure 2 of Lin, and the band comprising threads – at 43, configured to secure the lid to the container – see figures 2 and 4 of Lin. 
Claims 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin as modified by Stymiest as applied to claim 1 above, and further in view of U.S. Patent No. 7,240,457 to Chang.
Referring to claim 6, Lin as modified by Stymiest does not disclose a gasket configured to make a substantially water-tight seal when the lid is engaged with the container. Chang does 
Referring to claim 7, Lin as modified by Stymiest and Chang further discloses a gasket-holding rib located on the interior of the gasket – see at 54 in figures 2-4 of Chang. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Lin as modified by Stymiest and add the gasket of Chang, so as to yield the predictable result of sealing the fluids in the device as desired.
Referring to claim 8, Lin as modified by Stymiest and Chang further discloses the gasket-holding rib comprises a break – see space/break between items 54 in figures 2-4 of Chang. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Lin as modified by Stymiest and add the gasket of Chang, so as to yield the predictable result of sealing the fluids in the device as desired.
Referring to claim 9, Lin as modified by Stymiest and Chang further discloses the gasket is removable from the lid – see at 7 in figure 2 of Chang. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Lin as modified by Stymiest and add the gasket of Chang, so as to yield the predictable result of sealing the fluids in the device as desired.
Claims 22-25, 30-34 and 39-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Stymiest and further in view of U.S. Patent No. 5,913,964 to Melton.
Referring to claims 22, 30-31 and 40, Lin discloses a lid configured to engage with a container, the lid – at 200 such as at 231-260, comprising, an upper surface including an outer 
Referring to claims 23 and 32, Lin as modified by Stymiest and Melton further discloses the recess comprises a cylindrical shape – see at 250 in figure 2 of Lin and a tapered cylindrical shape – see at 41 in figure 2 of Melton. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Lin as modified by Stymiest and Melton and make the recess any desired shape including the claimed tapered cylindrical shape as disclosed by Melton, so as to yield the predictable result of ensuring proper liquid flow through the device as desired. 
Referring to claims 24 and 33, Lin as modified by Stymiest and Melton further discloses an outer perimeter of the lid includes a plurality of motion-preventing segments – see at 243 and gripping elements in figure 2 of Lin.

Referring to claim 39, Lin as modified by Stymiest and Melton further discloses the surface is an upper surface located at least partially upon a plane – see at 240-242 of Lin and – at 32-34 of Melton, and the plurality of elongated slots extend at least partially along the vertical dimension away from the plane – see at 42 in the width/height dimension in figures 1-2 of Melton. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Lin as modified by Stymiest and add slots in the recess as disclosed by Melton, so as to yield the predictable result of ensuring proper liquid flow through the device as desired.
Claims 26-29 and 35-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin as modified by Stymiest and Melton as applied to claims 22 or 31 above, and further in view of U.S. Patent No. 7,240,457 to Chang.
Referring to claims 26 and 35, Lin as modified by Stymiest and Melton does not disclose a gasket configured to make a substantially water-tight seal when the lid is engaged with the container. Chang does disclose a gasket – at 7, configured to make a substantially water-tight seal when the lid – at 5,7,8, is engaged with the container – at 6 – see figures 2-4. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Lin as modified by Stymiest and Melton and add the gasket of Chang, so as to yield the predictable result of sealing the fluids in the device as desired.
Referring to claims 27 and 36, Lin as modified by Stymiest, Melton and Chang further discloses a gasket-holding rib located on the interior of the gasket – see at 54 in figures 2-4 of Chang. Therefore it would have been obvious to one of ordinary skill in the art to take the device 
Referring to claims 28 and 37, Lin as modified by Stymiest, Melton and Chang further discloses the gasket-holding rib comprises a break – see space/break between items 54 in figures 2-4 of Chang. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Lin as modified by Stymiest and Melton and add the gasket of Chang, so as to yield the predictable result of sealing the fluids in the device as desired.
Referring to claims 29 and 38, Lin as modified by Stymiest, Melton and Chang further discloses the gasket is removable from the lid – see at 7 in figure 2 of Chang. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Lin as modified by Stymiest and Melton and add the gasket of Chang, so as to yield the predictable result of sealing the fluids in the device as desired.

Response to Arguments

3.	Regarding the prior art rejections of claims 1-10 and 21-40, applicant’s remarks/arguments dated 4-23-21 obviates the 35 U.S.C. 103 rejections detailed in the last office action dated 4-13-21. However, applicant’s remarks/arguments dated 4-23-21 necessitates the new grounds of rejection detailed earlier in paragraph 2 of this office action. 

Conclusion

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J PARSLEY whose telephone number is (571)272-6890.  The examiner can normally be reached on Monday-Friday, 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on (571) 272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID J PARSLEY/Primary Examiner, Art Unit 3643